Duckworth, Justice.
D. H. Keever, J. E. Lee, S. B. Payne, and J. H. Lanford, as trustees of Braden school district in- Gwinnett County, brought suit against the Board of Education of Gwinnett County, composed of Heard Summerour, J. A. Alford, J. E. Johnsqu, A. W. Tucker, and J. G. Hood, and the trustees of Lilburn sqhool district in Gwinnett County, J. E. Sheaffer, J. E. Pickens, *300W. J. Bryan, E. C. Johnson, J. A. HopkinsJ-Qtis Goza, and "Oleo •Martin, alleging the following facts: ' Braden school ■ district was established in accordance with law relating to the creation of- public-school districts, and-has been operating as such under the super-'” vision of the county board of education. It is>a local-tax district. The county board of education'¡owns certain school buses, and by contract with the Lilburn school district is' permitting the district. to use buses on the' basis of ten cents per miie 'until' they are paid for, at which'time they will become, the property of .the'Lilburn, district. The board of education is permitting the operation of. 'said buses by the Lilburn district through Braden school district, thereby enticing children living in the 'Braden district into' the Lilburn ■ district where they are being taught in the schools, of that district, which is being paid for out of public funds by the” county board of education, and thereby giving to the Lilburn district funds that belong to the Braden district, thus breaking down and destroying the Bra'den district. 'A'portion of the"Braden district is"inaccessible to buses, thus making it ne.cessary that the children of the, inaccessible • portion of the Braden district attend school in that district; but unless the transportation of other children from the district is stopped, the school 'can'not be maintained, and such children will be deprived of an education. The prayer was for an injunction. . - . •
The defendants filed a demurrer on the following grounds: (1) No cause of action is alleged. • (2) There is'no equity in the petition. (3) No acts of omission,or commission by.the defendants are alleged which will entitle petitioners.to the relief sought. (4) There are no allegations showing legal or equitable' grounds for injunction. (5) The matters complained of are by law vested in the sound discretion of the county board of education,- and for the court to enjoin the members of the board would amount to usurpation by the court of the judgment* and discretion of the board. The demurrer was sustained, and the plaintiffs excepted.
Each county of the State is by law made a school" district/ and 'the management and control of the schools of the counjty.'.'is confided in the.county board of education. Code, ■§'§ 32-404,;32^901. . The county board of education is the tribunal for hearing'and de'termining all-matters of local controversy in reference'’'to- the con•'strufction and -a'dministrqjfion of the school-law,- but an Appeal from *301the decisions of the board may be had/to the State school superintendent. § 32-910. "While each coiinty is subdivided into school districts, and the law encourages individual action and .local effort by such subdivisions, it expressly provides that the general school laws as administered by the county boards of education must be observed. § 32-1126. It thus appears that the operation and management of the schools of the county is vested in the county board of education, and that, the trustees of. the local districts are amenable to the county boards of education.
The subdivisions of the county known as local school districts are governed by trustees who are elected by the people, and these trustees are given the power to look after the school property of the district, to fix teachers’ salaries, and to make recommendations of teachers to the county board. It was held in Taylor v. Matthews, 10 Ga. App. 852 (4) (75 S. E. 166), that the trustees of a local tax district could pay.tuition to another district for children from their district who were taught in the other district. In Meadows v. Board of Education of Paulding County, 136 Ga. 153 (2) (71 S. E. 146),'this court held that a .county board'of education could permit pupils living in one district to attend school in another district, and as neither was a local tax district the county board of education could deduct from the funds allotted to the district whose pupils attended school in another, and pay such funds t,o the district where the pupils were taught. Further manifestation of the legislative intent to yest control in the county board of education is found in the fact that such board is clothed .with power to consolidate local school districts, subject to a Vote of the people. Code, §§ 32-915, 32-916, 32-917; Stephens v. School District No. 3, 154 Ga. 275 (114 S. E. 197); Board of Education of Burke County v. Hudson, 164 Ga. 401 (138 S. E. 792); Hiue v. Morris, 176 Ga. 562 (168 S. E. 506). The county boards are also authorized to provide transportation for teachers and pupils to and from school. Code, § 32-919; Orr v. Riley, 160 Ga. 480 (128 S. E. 669); Fitzpatrick v. Johnson, 174 Ga. 746 (163 S. E. 908). While in McKenzie v. Board of Education of Floyd County, 158 Ga. 892 (124 S. E. 721), it was held that a school district which had levied a school tax was without power to furnish transportation to pupils, in the same opinion it was held that the county board of education did have power .to furnish such trans*302portation. Since that decision an amendment of the constitution, art. 8, sec. 4, par. 1, conferring such power upon the local school districts was ratified in the general election of 1932; and in Snipes v. Anderson, 179 Ga. 251 (175 S. E. 650), this court held that by virtue of this amendment the trustees of a school.district in Terrell County were authorized to pay to other school districts in the county for the transportation and education of school children residing in that district. Therefore by constitutional authority and the provision of law both the district trustees and the county boards are now clearly authorized to pay for transporting pupils from their home school district to a school in another district. Being thus authorized,, it could hardly be said that either was acting without authority of law or in violation of law in transporting children, from the Braden district to the Lilburn district in Gwinnett County, as here complained of. The plaintiffs contend that .the school in Braden district is injured by the conduct of the defendants; but in arguing this contention they apparently overlook the paramount and sole objective in the maintenance of the public schools of the State. It can not be said that the public schools of the State are maintained for the purpose of enhancing property values or satisfying the wishes of adults, other than as they,- may be incidental to that sole objective, which is the education and best interest of the school children themselves. If at any point rather considerations conflict with this worthy objective, all such (considerations must yield. With this wide and wise purpose in view the legislature of this State realized that its accomplishment would necessitate the exercise of wide powers of discretion; and to •this éüd such discretion has by law been vested in the county boards raí education. These men being chosen as they are by the grand jjuries of their respective counties, without their solicitation, and tendering public service without compensation, may safely be entrusted with this vital responsibility; and unless it is made clearly to appear that they are acting in violation of law or grossly abusing their discretion, • their conduct of the schools of the counties WÍJJ. not be enjoinpd by the courts. It appearing from the allegations of the petition that the defendants were acting within aáthojüty given them by law, and that they were not abusing the dishrefion vested in them, the demurrer was properly sustained and the petition dismissed.

Judgment affirmed.


All the Justices concur.